DETAILED ACTION
This communication is in response to the application filed on 11/27/19 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 5, 6, 8, 11, 12, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Uzgin (US 2019/0043231 A1; published Feb. 7, 2019) in view of Mihira (US 2020/0125305 A1; published Apr. 23, 2020).

Regarding claim 1, Uzgin discloses [a]n apparatus comprising: 
a network interface configured to receive a request from a client device, the request including a universal resource locator (URL); and (Uzgin, paragraph 40, teaches receiving a reference link (for example, a URL) to a visual design specification)
one or more processors configured to, responsive to receiving the request: 
identify a design template based on the URL; (Uzgin, paragraph 40, teaches retrieving the visual design specification in response to receiving the URL)
generate a design based on the design template; (Uzgin, paragraph 40, teaches interpreting the visual design specification)
generate design data by parsing the URL; (Uzgin, paragraph 40, teaches retrieving any remote content (such as images and/or text that are referenced in the visual design specification))
send, via the network interface, the design and the design data to the client device to cause display of an updated version of the design by applying the design data to the design; and (Uzgin, paragraphs 54, 55, teaches that a rendering application, e.g., a web browser, interprets the visual design specification and displays it on the screen on the client side)
receive the updated version of the design via the network interface from the client device (Uzgin, paragraph 41, teaches a print renderer application which produces a print ready file that is sent to a printing device to print a presentation).
Uzgin does not expressly disclose generate design data by parsing the URL.  However, Mihira, paragraphs 56, 57, teaches URL parameters that are used to specify document printing parameters such as a sheet size. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uzgin to incorporate the teachings of Mihira to specify print parameters in a URL. Doing so would enable the print renderer application to produce the print ready file that is sent to a printing device (Uzgin, paragraph 41).


Regarding claim 2, Uzgin, in view of Mihira, discloses the invention of claim 1 as discussed above. Uzgin, paragraph 40, teaches retrieving the visual design specification in response to receiving the URL. Yet, Uzgin does not specifically disclose wherein the URL includes a plurality of attribute-value pairs. However, Mihira, paragraphs 56, 57, teaches URL parameters that are used to specify document printing parameters such as a sheet size. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uzgin to incorporate the teachings of Mihira to specify print parameters in a URL. Doing so would enable the print renderer application to produce the print ready file that is sent to a printing device (Uzgin, paragraph 41).

Regarding claim 7, Uzgin, in view of Mihira, discloses the invention of claim 1 as discussed above. Uzgin further discloses wherein generating the design includes, in response to determining that the design template includes a first design element: adding a second design element to the design; and transferring content from the first design element to the second design element (Uzgin, paragraph 49).

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uzgin and Mihira as applied to claim 2 above, and further in view of Levien (US 2015/0161082 A1; published Jun. 11, 2015).

Regarding claim 3, Uzgin, in view of Mihira, discloses the invention of claim 2 as discussed above. Uzgin does not particularly disclose wherein the plurality of attribute-value pairs indicate a color palette, a font combination, a background image, a design title, or a combination thereof. However, Levien, paragraph 70, teaches specifying a font subset as a URL parameter with a certain value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uzgin to incorporate the teachings of Levien to specify a font parameter in a URL. Doing so would enable the print renderer application to produce the print ready file that is sent to a printing device (Uzgin, paragraph 41).

Regarding claim 4, Uzgin, in view of Mihira, discloses the invention of claim 2 as discussed above. Uzgin does not disclose wherein an attribute-value pair of the plurality of attribute-value pairs indicates an identifier of the design template. However, Levien, paragraph 70, teaches specifying a font subset as a URL parameter with a certain value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uzgin to incorporate the teachings of Levien to specify a font parameter in a URL. Doing so would enable the print renderer application to produce the print ready file that is sent to a printing device (Uzgin, paragraph 41).

Claims 9, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uzgin and Mihira as applied to claims 1, 13, and 19 above, and further in view of Uematsu (US 2007/0298773 A1; published Dec. 27, 2007).

Regarding claim 9, Uzgin, in view of Mihira, discloses the invention of claim 1 as discussed above. Uzgin does not disclose wherein the network interface is further configured to receive user input, and wherein the one or more processors are further configured to: generate the URL based on the user input; and send the URL via the network interface to the client device. However, Uematsu, paragraphs 79, 80, teaches a user interface for a user to update parameters of a URL. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uzgin to incorporate the teachings of Uematsu to adjust the parameters of the URL. Doing so would enable setting the display parameters of the webpage the URL corresponds to without changing the display settings for other webpages that are displayed by a particular browser (Uematsu, paragraphs 8, 9).

Regarding claim 10, Uzgin, in view of Mihira, discloses the invention of claim 1 as discussed above. Uzgin does not disclose wherein the one or more processors are configured to, prior to receiving the request from the client device: in response to receiving a user input from the client device, provide a URL generation interface to the client device, wherein the URL generation interface includes a plurality of fields; receive a URL generation request from the client device, the URL generation request indicating values of the plurality of fields; generate the URL based on the values; and provide the URL to the client device. However, Uematsu, paragraphs 17, 79, 80, teaches a user interface for a user to update parameters of a URL. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uzgin to incorporate the teachings of Uematsu to adjust the parameters of the URL. Doing so would enable setting the display parameters of the webpage the URL corresponds to without changing the display settings for other webpages that are displayed by a particular browser (Uematsu, paragraphs 8, 9).
Claims 16 and 20 are method CRM claims corresponding to claim 10 and therefore is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHID K KHAN/Examiner, Art Unit 2178